Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered May 20, 2005, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of eight years, unanimously affirmed.
After sufficient inquiry, the court properly denied defendant’s motion to withdraw his guilty plea (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Frederick, 45 NY2d 520 [1978]). Defendant received a full opportunity to articulate his position, particularly by the means of a written motion. The record of the thorough plea allocution establishes the voluntariness of the plea, and contradicts each of the claims made in *348defendant’s motion. During the allocution, the court recited evidence that established defendant’s guilt of every element of first-degree robbery, and defendant admitted the truth of those allegations. The record also establishes that defense counsel provided effective assistance of counsel under the state and federal standards (see People v Ford, 86 NY2d 397, 404 [1995]; see also Hill v Lockhart, 474 US 52 [1985]). Furthermore, there is nothing in the record to cast doubt on defendant’s mental competency (see Pate v Robinson, 383 US 375 [1966]; People v Tortorici, 92 NY2d 757 [1999], cert denied 528 US 834 [1999]; People v Morgan, 87 NY2d 878 [1995]).
Defendant’s challenge to his second felony offender adjudication is of a type requiring preservation (see People v Samms, 95 NY2d 52, 56-58 [2000]), and we decline to review this unpreserved claim in the interest of justice. Concur—Tom, J.P., Friedman, Sullivan, Buckley and Kavanagh, JJ.